Citation Nr: 1547706	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the severance of service connection for depression was proper.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to March 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

Due to the fact that the RO severed service connection for depression, the claim of entitlement to an evaluation in excess of 30 percent disabling for depression was not developed.  As the Board below restores service connection for depression, the issue of entitlement to an evaluation in excess of 30 percent disabling for depression is referred to the RO for appropriate action.


FINDING OF FACT

The evidence does not clearly and unmistakably establish that the November 2009 rating decision, which granted service connection for depression, was improper.


CONCLUSION OF LAW

The severance of service connection for depression was improper, and restoration of service connection is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is taking action favorable to the Veteran by restoring service connection for depression.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error is harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

In a November 2009 rating decision, the RO granted service connection for depression.  In a May 2012 rating decision, the RO proposed to sever the award of service connection for depression based upon clear and unmistakable error that there was no link or nexus that showed a relationship between the current disability and military service.  Service connection was severed in a September 2012 rating decision. effective December 1, 2012.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in May 2012 that proposed to sever service connection for depression, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a May 2012 letter.  The September 2012 rating decision was issued and effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since 2009, or less than 10 years.  See also 38 C.F.R. § 3.957. 

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for depression is warranted and severance is not proper.

The VA examination, dated in September 2009, diagnosed the Veteran with adjustment disorder with mixed anxious and depressed mood.  VA treatment records diagnose the Veteran with major depression moderate to severe without psychosis, panic attacks, and history of alcohol abuse in full early remission.  Statements from the Veteran's parents indicate that when the Veteran returned from his service in Iraq he was "not his happy outgoing self but rather angry and not being able to cope with the daily stresses of home life."  In a November 2009 RO rating decision, the Veteran was granted service connection for depression and included discussion of the Veteran's parents' statement that there was a change in his mental status.  Subsequent VA treatment records indicate a diagnosis of major depressive disorder and major depressive disorder with psychotic features.

A VA medical opinion was obtained in February 2012.  It was opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was "[a]fter review of the claimant's C-file provided, there is no clinical evidence to support an in-service injury or incident that would be related to his current mental health issues."

Based, in part, upon the February 2012 medical opinion the RO proposed severance of service connection.  In addition, the RO noted that the Veteran reported that he had not been treated or diagnosed with depression in February 2009.  The RO found that the November 2009 rating decision awarding service connection was clearly and unmistakably erroneous because there was no link between the diagnosis and the Veteran's military service.  

However, as noted above, the Veteran's parents' have reported that the Veteran returned from Iraq with a different mental status and the VA medical records reveal diagnosis of major depressive disorder during the course of the appeal.  The February 2012 VA opinion did not reflect consideration of any evidence other than "clinical records;" thus, no consideration of the credible statements provided by the Veteran's parents.  As such, while the evidence is contradictory, the evidence is at least in equipoise and the Veteran is entitled to the benefit of the doubt.  Reasonable minds do differ as to whether there was error.  As there is not clear and unmistakable error in the grant of service connection for depression, service connection for depression is restored.


ORDER

Severance of service connection for depression was not proper, and restoration of service connection is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


